Exhibit 10.9

FIRST AMENDMENT TO LEASE

     THIS FIRST AMENDMENT TO LEASE (“Amendment”) is made as of December 5, 2003,
by and between WB AIRPORT TECHNOLOGY, L.L.C., a Delaware limited liability
company (“Landlord”), and MACROVISION CORPORATION, a Delaware corporation
(“Tenant”).

RECITALS

     A.     Landlord and Tenant have entered into a Lease, dated as of August 2,
2001 (the “Original Lease”), pursuant to which Landlord leased to Tenant and
Tenant leased from Landlord that certain office building located at 2830 De La
Cruz Boulevard, Santa Clara, California (the “Premises”), as more particularly
described in the Original Lease.

     B.     Tenant has requested permission to have OnFiber Communications,
Inc., a Delaware corporation (the “Provider”) Install (as hereinafter defined)
the Equipment (as hereinafter defined) for the benefit of the Premises.

     C.     Landlord agrees to permit the Installation of the Equipment, upon
the terms and conditions set forth herein. The Original Lease together with this
Amendment are collectively referred to herein as the “Lease.”

     NOW THEREFORE, for good and valuable consideration the receipt and adequacy
of which is hereby acknowledged, the parties agree as follows:

1.     Definitions and Incorporation by Reference. Except as otherwise defined
in this Amendment, all terms used in this Amendment will have the same meaning
as the terms defined in the Original Lease. All of the provisions of the
Original Lease are incorporated in this Amendment by reference.

2.     Equipment. Upon the execution and delivery of this Amendment by Landlord
and Tenant and reimbursement by Tenant of all of Landlord’s costs and expenses
incurred in connection herewith, including, without limitation, reasonable
attorneys’ fees incurred by Landlord in connection with this Amendment, Tenant
shall have the right to install, operate, pull, repair, replace, upgrade,
maintain and remove (collectively, “Install” or “Installation”) the following: a
fiber optic cable within an existing conduit in the Premises’ existing point of
entry, connecting such point of entry to the telecommunications room located
within the portion of the Premises (such fiber optic cable and such innerduct
being referred to as, the “Equipment”) to provide telecommunications services to
the Premises. The Equipment shall be installed in a mutually agreed to by
Landlord and Tenant, in their reasonable discretion. Tenant shall not be
permitted to dig or otherwise excavate any portion of the parking lot(s) used in
connection with the Premises and/or Project, without Landlord’s prior written
consent, in its sole and absolute discretion. Tenant shall not be permitted to
install any additional conduits, without Landlord’s prior written consent, in
its sole and absolute discretion.

3.     Construction and Installation. Prior to the installation of the
Equipment: (a) Tenant shall coordinate with Landlord as to which of the feasible
locations and the type of Equipment and



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

manner of installation are conceptually acceptable to Landlord (in Landlord’s
reasonable discretion) prior to the preparation of plans and specifications for
Landlord’s review and approval, such Landlord’s consent not to be unreasonably
withheld, conditioned or delayed and (b) Tenant shall submit reasonably detailed
plans and specifications for the Equipment and all work to be performed by or
for Tenant to Landlord for review and approval, such Landlord’s consent not to
be unreasonably withheld, conditioned or delayed. Tenant shall pay all of
Landlord’s costs and expenses incurred in connection with Landlord’s review of
any plans and specifications and Landlord’s reasonable attorneys’ fees for
reviewing and drafting of this Amendment. Tenant shall install or shall cause
the installation of the Equipment in such manner that the Equipment is not
visible from the street or any common areas of the Premises. The installation of
the Equipment shall be performed in accordance with the provisions of the Lease.
Tenant shall be solely responsible for the cost of installation, operation,
maintenance and repair of the Equipment and Tenant shall keep the Equipment (or
shall cause the Equipment to be kept) in good condition and make all necessary
or appropriate repairs and replacements thereto, subject to the appropriate
provisions of the Lease. Tenant shall repair, at its expense, any and all damage
caused by Tenant and/or Provider or Tenant’s and/or Provider’s employees,
agents, contractors or subcontractors to the Premises, including, without
limitation, equipment within and serving the Premises.

4.     Compliance with Applicable Laws. Tenant shall install and operate (or
cause the installation and operation of) the Equipment in accordance with all
Applicable Laws, and such commercially reasonable rules and regulations as
Landlord may establish from time to time. In addition, Tenant shall (or shall
cause Provider to) be responsible for obtaining any permits and licenses
required to install and operate the Equipment.

5.     Interference. Tenant agrees that the Equipment shall be of a type and
frequency which will not cause interference to any other party or any equipment
of any other party including, without limitation, Landlord, any other tenants,
licensees or occupants of the Project, or any equipment utilized in the Project.
In the event that the Equipment causes any such interference, upon receipt of
written notice from Landlord of such interference, Tenant will take all steps
necessary to correct and eliminate the interference. If the interference is not
eliminated within five (5) business day then, upon request from Landlord, Tenant
shall (or shall cause Provider to) shut down the Equipment pending resolution of
the interference.

6.     Use of Equipment. The Equipment shall only be utilized by Tenant and only
to provide services to the Premises in connection with the operation of Tenant’s
normal business in the Premises as expressly permitted under the Lease and as
conducted on the date hereof. Tenant acknowledges that Landlord shall in no way
be liable for any failure of the Equipment or an interruption or failure of
telecommunications services to the Premises. Neither Tenant nor Provider may
market or provide services utilizing the Equipment to other tenants of the
Project. Upon the expiration or earlier termination of the Lease, Tenant shall
remove (or cause to be removed) all of the Equipment (except for conduits and
risers installed in the Premises, which will become Landlord’s property at
termination) and repair (or caused to be repaired) all damage caused thereby and
otherwise restore the Premises to the condition existing prior to the
installation.

7.     Electricity. Tenant shall provide, at the expense of Tenant, any electric
power required to allow Tenant to utilize the Equipment.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8.     Indemnity and Insurance. Supplementing the provisions of the Lease: (a)
Tenant agrees to indemnify, protect, defend and hold Landlord, and its partners,
officers, directors, employees and agents harmless from and against any and all
damages, costs, claims, loss, liabilities, costs and expenses (including
reasonable attorneys’ fees) arising by reason of any occurrence attributable to
or arising out of the operation of the Equipment or the installation,
maintenance, upgrade, operation or removal of any of the Equipment, and any
default under this Amendment, any act or omission at the Premises by Tenant,
Provider or the employees, contractors or agents of Tenant or Provider
attributable to or arising out of the operation of the Equipment or the
installation, maintenance, upgrade, operation or renewal of any of the Equipment
or any claim for a fee or commission by any broker or any other party in
connection with this Amendment and (b) Tenant shall cause Provider to carry
commercial general liability insurance insuring against claims, demands or
actions for bodily injury, death, personal injury, and loss or damage to
property arising out of or in connection with: (i) use of the Equipment; (ii)
the condition of the Equipment; (iii) Tenant’s and/or Provider’s operations in,
and maintenance and use of the Equipment; and (iv) Tenant’s contractual
liability assumed under this Amendment, which policy shall be in all other
respects reasonably satisfactory to Landlord. The amount of such insurance for
bodily injury and property damage liability shall not be less than a combined
single limit of One Million and 00/100 Dollars ($1,000,000.00) for each
occurrence and a Five Million and 00/100 Dollars ($5,000,000.00) aggregate
limit. Tenant shall (or shall cause Provider to) promptly deliver to Landlord
evidence of such insurance.

9.     Express Changes Only. Except as set forth in this Amendment, all of the
terms and provisions of the Original Lease shall remain unmodified and in full
force and effect.

10.     Brokers. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Amendment and
that it knows of no real estate broker or agent who is or might be entitled to a
commission in connection with the Lease. If Tenant has dealt with any other
person or real estate broker with respect to leasing or renting space in the
Project, Tenant shall be solely responsible for the payment of any fee due said
person or firm and Tenant shall hold Landlord free and harmless against any
liability in respect thereto, including attorneys’ fees and costs.

11.     Counterparts. This Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all such counterparts together, shall constitute one and the same
instrument. The execution of facsimiles of this Amendment shall be binding on
the parties hereto.

12.     Governing Law. The validity and effect of this Amendment shall be
governed by and construed in accordance with the laws of the State of
California.

13.     Entire Agreement. There are and were no oral or written representations,
warranties, understandings, stipulations, agreements, or promises made by either
party, or by any agent, employee, or other representative of either party,
pertaining to the subject matter of this Amendment which have not been
incorporated into this Amendment. This Amendment shall not be modified, changed,
terminated, amended, superseded, waived, or extended except by a written
instrument executed by the parties hereto.



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this First Amendment to Lease
as of the date first written above.

LANDLORD:

WB AIRPORT TECHNOLOGY, L.L.C.,
a Delaware limited liability company



By:  
/s/ Patrick K. Fox

--------------------------------------------------------------------------------

Name: Patrick K. Fox
Its: Vice President

TENANT:

MACROVISION CORPORATION,
a Delaware corporation



By:  
/s/ William A. Krepick

--------------------------------------------------------------------------------

Name: William A. Krepick
Its: CEO